Moss, Judge,
delivered the opinion of the court:
This case was argued and submitted with two other cases between the same parties, C-941 and C-942. The opinion in C-942, decided as of this date, is applicable to the issues involved herein. Under the ruling of the court in that case plaintiff is entitled to recover the sum of $7,000 deducted by the Government as liquidated damages from payments due plaintiff. It is further entitled to recover the sum of $1,102.86 for work and labor done in the installation upon said S. S. Amphion of nine ventilators not included in the original contract herein. See Finding XI.
Plaintiff is entitled to recover the sum of $8,102.86, and it is so adjudged and ordered.
Greek, Judge; Graham, Judge; and Booth, Chief Justice, concur.